 


113 HR 1432 IH: Air Traffic Control Tower Funding Restoration Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 1432 
IN THE HOUSE OF REPRESENTATIVES 
 
April 9, 2013 
Mr. Cotton (for himself, Mr. Hudson, and Mr. Braley of Iowa) introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
To amend the Consolidated and Further Continuing Appropriations Act, 2013, to modify the amounts appropriated for the Federal Aviation Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Air Traffic Control Tower Funding Restoration Act.  
2.Modification of Federal Aviation Administration funding 
(a)In generalTitle VIII of Division F of the Consolidated and Further Continuing Appropriations Act, 2013, is amended by adding at the end the following: 
 
1811.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Operations shall be $9,703,395,000: Provided, That the amounts specified in the matter under the heading Federal Aviation Administration—Operations in title I of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 645) shall be applied to funds appropriated by this division— 
(1)by substituting $7,492,738,000 for $7,442,738,000; and 
(2)by substituting $10,350,000 shall be for the contract tower cost-sharing program and not less than $130,500,000 shall be for the contract tower program for contract towers in operation as of February 1, 2013 for $10,350,000 shall be for the contract tower cost-sharing program.. 
(b)Offsetting rescissionsOf amounts appropriated for fiscal years before fiscal year 2013 that remain available for obligation as of the date of the enactment of this Act and that are not designated an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, the following amounts are rescinded from the following accounts: 
(1)Department of Transportation, Federal Aviation Administration, Facilities and Equipment, $23,861,002. 
(2)Department of Transportation, Federal Aviation Administration, Research, Engineering, and Development, $26,183,998. 
 
